DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an egg container, classified in B65D85/32.
II. Claim 20, drawn to a method of removing one or more eggs from an egg carton, classified in B65B69/00.
III. Claim 21, drawn to a method of close an egg carton, classified in B65B7/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of inserting eggs into the egg container and sliding the lid towards the second end wall to cover the inserted eggs.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the product as claimed can be used in a materially different process of sliding the lid away from the second end wall to expose an egg and grasping the top of an egg to remove it from the egg container.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different effect, are not obvious variants, and do not overlap in scope as Invention II requires sliding the lid in a direction away from the second end wall while Invention III requires sliding the lid towards the second end wall.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search for each Invention employing different classes/subclasses and separate classification thereof.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Connelly on 9 March 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	
	Drawings
The drawings are objected to because reference character 72 does not indicate perforations as disclosed.  
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V. 
The drawings are objected to because reference character 60 is not directed to the second side of the lid as disclosed.  
The drawings are objected to because reference character 68 is not directed to an aperture as disclosed in at least figures 1, 6, and 13.
The drawings are objected to because reference character 22 is not directed to the bottom as disclosed in at least figures 1, 2, and 13.
The drawings are objected to because reference character 52 is not directed to the inclined surface as disclosed in at least figures 2, 3, 7, and 13.
The drawings are objected to because reference character 36 is not directed to the upper inside portion as disclosed in at least figures 2, 3, and 14.
The drawings are objected to because reference character h2 is not directed to the height of the stacking nub as disclosed.
The drawings are objected to because reference character 20 is not directed to the second end as disclosed in figure 13.
The drawings are objected to because reference character 48 is not directed to the upwardly extending protrusion as disclosed in figure 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: h4, w2, l2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms STYROFOAM, DACRON, DUPONT, which are each a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least QR.
The disclosure is objected to because of the following informalities: millimeter has been shorthanded to ml.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  “pair of folded flanges is aligned” should be corrected to “pair of folded flanges are aligned”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “slide” of line 8 should be corrected to “slid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claims 1, 10, and 17 of “a pair of folded flanges formed thereon, each of which extends along at least a portion of the length of each of said pair of sidewalls” is led to be indefinite.  It is unclear if each of the folded flanges extends along a portion of both of the sidewalls or a portion of a respective sidewall, such that one folded flange is on a first sidewall and the other folded flange is on a second sidewall.  In light of the original disclosure and in order to apply art to the claims the limitation will be interpreted as the latter, however further clarification and correction are required.
The term "generally" in claim 5 is a relative term which renders the claim indefinite.  The term "rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "generally" in claim 6 is a relative term which renders the claim indefinite.  The term "rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites the limitation "said upper surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is led to be indefinite as it is unclear if “the upper surface” is a newly recited structure or refers to “an upper plane” of line 7.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.
The term "generally" in claim 10 is a relative term which renders the claim indefinite.  The term "rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "generally" in claim 17 is a relative term which renders the claim indefinite.  The term "rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites the limitation "said upper surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is led to be indefinite as it is unclear if “the upper surface” is a newly recited structure or refers to “an upper plane” of line 7.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Outillage (FR 2291117).
Claim 1:  Outillage discloses an egg container comprising a hollow receptacle having a pair of sidewalls connected to a first 5end wall, to a second end wall, and to a bottom wall, said hollow receptacle having an open top surrounded by a rim, said rim having a pair of folded flanges formed thereon, each of which extends along at least a portion of the length of each of said pair of sidewalls, and said hollow receptacle capable of holding 10multiple eggs in a stationary and spaced apart fashion; and a cover 3 (lid) sized and shaped to slide between said pair of folded flanges and completely cover said open top of said receptacle (see annotated fig. 1 and 4 below).

    PNG
    media_image1.png
    334
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    455
    media_image2.png
    Greyscale

Claim 4:  Outillage discloses said pair of folded flanges being 25aligned parallel to one another (see annotated fig. 1 above).
Claim 6:  Outillage discloses said cover 3 (lid) being planar and having a first side, a second side, a first end and a second end, and said cover 3 (lid) having a generally rectangular configuration (see fig. 1 and 4).
Claim 8:  Outillage discloses said cover 3 (lid) constructed from cardboard (paperboard) (see lines 20-21 of translation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117) as applied to claim 1 above, and further in view of Aardema (US 20130264243).
Claim 2:  Outillage discloses said hollow receptacle being constructed from plastic (see lines 19 and 24 of translation).
Outillage does not disclose the hollow receptacle being constructed from polyethylene terephthalate or polyethylene terephthalate with glycol.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have constructed the hollow receptacle from polyethylene terephthalate, as taught by Aardema, in order to make the hollow receptacle transparent for inspection of contents and recyclable to decrease its environmental impact.
Claim 3:  The combination discloses said hollow receptacle being constructed from polyethylene terephthalate.
The combination does not disclose the polyethylene terephthalate having a thickness of from between about 25 to about 35 millimeters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the thickness be in the range of from about 25 to about 35 millimeters in order to strengthen the egg container to better protect the held contents, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
The hollow receptacle being molded is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117) as applied to claim 1 above, and further in view of Bergeron (US 20200062494).
Claim 5:  Outillage discloses said hollow receptacle having a generally rectangular configuration and a height to hold eggs (see fig. 1, 2, and annotated fig. 4 below).
Outillage does not disclose the height being about 2.5 inches.
Bergeron teaches a plastic egg carton holding jumbo eggs which have a height range of 2.461 to 2.75 inches (see P. 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the height of the hollow receptacle to be 2.75 inches, which reads on the claimed limitation of about 2.5 inches, as taught by Bergeron, in order to hold jumbo eggs.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the height about 2.5 inches to hold similarly sized eggs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  MPEP 2144.05 II. A.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117) as applied to claim 6 above, and further in view of Mickel (US 20020108878).

Outillage does not disclose said rim including a pair of spaced apart upward extending protrusions formed above said second end wall,- 30 -A06.013-02US each of said pair of upward extending protrusions extending above said upper surface of each of said pair of folded flanges, or said lid having a pair of apertures formed therethrough adjacent to said second end which correspond with said pair of upward extending protrusions, where5 as said lid is slide between said pair of folded flanges and covers said open top of said hollow receptacle, said pair of apertures engage with said pair of upwardly extending protrusions and lock said lid to said hollow receptacle.
	Mickel teaches a container 20 having a blister 22 with a bubble 26, a flange 28 surrounding the bubble 26, and a pair of spaced apart ramp-shaped protrusions 120 (upward extending protrusions) formed above one end of the bubble 26 at opposite sides, and each of said pair of ramp-shaped protrusions 120 (upward extending protrusions) extends above an upper surface of bulges 52, and a backing card 24 has a pair of complementary shaped openings (apertures) formed therethrough adjacent to its second end which corresponds with said pair of ramp-shaped protrusions 120 (upward extending protrusions), and as said backing card 24 is slid between said bulges 52 and covers an open top of the bubble 26, said pair of complementary shaped openings (apertures) engage with said pair of ramp-shaped protrusions 120 (upward extending protrusions) and lock said backing card 24 to said blister 22 (see fig. 6 and P. 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the rim of Outillage to include a pair of spaced apart ramp-.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117).
Claim 9:  Outillage discloses the claimed invention except for said cardboard (paperboard) having a thickness ranging from between about 0.01 inches to about 0.02 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the thickness of the cardboard (paperboard) be in the range of from about 0.01 inches to about 0.02 in order to reduce materials and associated costs, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.

Claims 10, 13-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117) further in view of Mickel (US 20020108878).
Claim 10:  See claim 7 above.
Claim 13:  The combination discloses the egg container being capable of nesting with another hollow receptacle thereby saving floor space at a packaging site based on the shown geometry (see fig. 1 and 5).
Claim 14:  The combination discloses said rim containing a third upwardly extending protrusion positioned above said second end wall, and said third upwardly extending protrusion stops said cover 3 (lid) from sliding past said second end wall (see annotated fig. 1 above).
Claim 15:  The combination discloses said third upwardly extending protrusion being positioned between said pair of ramp-shaped protrusions 120 (upward extending protrusions) (see annotated fig. 1 above and fig. 6 ‘787).
Claim 16:  Outillage discloses said cover 3 (lid) being constructed from cardboard and being capable of being printed (see lines 20-21 of translation).
Examiner asserts that the recitation of the intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 18:  The combination discloses each of the pair of ramp-shaped protrusions 120 (upward extending protrusions) having a ramp configuration (see fig. 6 ‘787).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117) and Mickel (US 20020108878) as applied to claim 10 above, and further in view of Aardema (US 20130264243).
Claim 11:  Outillage discloses said hollow receptacle being constructed from plastic (see lines 19 and 24 of translation).
Outillage does not disclose the hollow receptacle being constructed from recyclable, clear plastic material.
Aardema teaches a transparent egg carton 10 constructed from recyclable polymeric materials such as polyethylene terephthalate (see P. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have constructed the hollow receptacle from polyethylene terephthalate, as taught by Aardema, in order to make the hollow receptacle transparent for inspection of contents and recyclable to decrease its environmental impact.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117) and Mickel (US 20020108878) as applied to claim 10 above, and further in view of Moon (US 20180141697).
Claim 12:  Outillage discloses the claimed invention except for said hollow receptacle having stacking nubs in said bottom wall.
Moon discloses a storage box 10 having a bottom panel 12 having indentations 20 and a lid 50 having bosses 82 (stacking nubs) adapted to interfit with the indentations 20 (see fig. 1 and 2 and P. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the egg container of the combination to have indentations 20 on its bottom wall and bosses 82 (stacking nubs) on its cover 3 (lid), as taught by Moon, in order to permit stable stacking of egg containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bosses 82 (stacking nubs) in the bottom wall and the indentations 20 on the cover 3 (lid) as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and was held to be an obvious modification.  MPEP 2144.04 VI. A.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outillage (FR 2291117) further in view of Mickel (US 20020108878) and Blanchette (US 20100147729).
Claim 17:  Outillage discloses an egg container comprising a hollow receptacle having a pair of sidewalls connected to a first 5end wall, to a second end wall, and to a 
Outillage does not disclose said rim including a pair of spaced apart upwardly extending protrusions formed above said second end wall, the third upwardly extending protrusion being formed between said pair of spaced apart upwardly extending protrusions, each of said pair of spaced apart upwardly extending protrusions and said third upwardly extending protrusion extending above said upper surface of said pair of folded flanges, said hollow receptacle being capable of holding at least twelve eggs in a stationary and spaced apart fashion, or said lid having a pair of apertures formed therethrough adjacent to said second end which correspond with said pair of upward extending protrusions, where5 as said lid is slid between said pair of folded flanges and covers said open top of said hollow receptacle, said pair of apertures engage with said pair of upwardly extending protrusions and lock said lid to said hollow receptacle.
Blanchette teaches an egg container 10 with a base portion 11 having a plurality of egg-receiving cavities 12 such as six or twelve (see P. 0015).

Mickel teaches a container 20 having a blister 22 with a bubble 26, a flange 28 surrounding the bubble 26, and a pair of spaced apart ramp-shaped protrusions 120 (upward extending protrusions) formed above one end of the bubble 26 at opposite sides, and each of said pair of ramp-shaped protrusions 120 (upward extending protrusions) extends above an upper surface of bulges 52, and a backing card 24 has a pair of complementary shaped openings (apertures) formed therethrough adjacent to its second end which corresponds with said pair of ramp-shaped protrusions 120 (upward extending protrusions), and as said backing card 24 is slid between said bulges 52 and covers an open top of the bubble 26, said pair of complementary shaped openings (apertures) engage with said pair of ramp-shaped protrusions 120 (upward extending protrusions) and lock said backing card 24 to said blister 22 (see fig. 6 and P. 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the rim of Outillage to include a pair of spaced apart ramp-shaped protrusions 120 (upward extending protrusions) formed above said second end wall and extending above said upper surface of each of said pair of folded flanges, with each adjacent a sidewall such that the third upwardly extending protrusion was formed between them, and to have modified said cover 3 (lid) to have a pair of complementary shaped openings (apertures) formed therethrough adjacent to said second end which corresponds with said pair of ramp-shaped protrusions 120 (upward extending protrusions), such that as said cover 3 (lid) is slid between said pair of folded flanges 
The combination discloses the claimed invention except for third upwardly extending protrusion extending above said upper surface of said pair of folded flanges.  It would have been an obvious matter of design choice to have made the third upwardly extending protrusion extend above said upper surface of said pair of folded flanges, since such a modification would have involved a mere change in the size of a component.  A change in size is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Further, no criticality has been established for the height of the third upwardly extending protrusion. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736